DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-4, 6-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable 

over Zhu et al. (CN 205902838U) in view of Hamilton et al. (US 2017/0360121). Zhu et al, 

(hereinafter Zhu) discloses a mask worn to cover a mouth of a wearer including  a mask main 

body (1) made of a cloth-like material and a microphone (8) arranged on the mask main body 

having a cord/line (6) and a channel formed at a lower end that extends to an upper end of the 

mask body with at least a part of the cord/line (6) arranged in the channel and with the cord 

extending outward and attached to earbuds (5)  as shown in figure 2. The mask also includes a 

strap portion (2) forms a loop worn about each ears as shown in figure 2. Furthermore, the strap 

portion adapted over an ear of the wearer includes a cloth-like material being connected to the 








strap portion and the cord is connected to the cloth-like material in the vicinity of a position 

where the cloth-like material is connected to the strap portion as  shown in figures 1 and 2. 

However, Zhu does not show a support portion being more rigid than the mask that supports the 

microphone.  




Hamilton et al. (hereinafter Hamilton) discloses a protective gear/face mask made of 

cloth, subparagraph 33 having a peripheral portion of the face mask having a support 

portion/reinforcement (207) defined as a line/band  joined thereto made of malleable metal wires, 

etc. to form apex about the nose and face, page 3, subparagraph 29 and as shown in figures 2 and 

7.  Further, the protective gear/face mask supports an illumination apparatus (300) when worn as 

shown in figure  


It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the face mask of Zhu can be provided but not limited to a support portion 

being more rigid than the mask as taught by Hamilton so that the microphone is properly 

supported by the support portion of the face mask is bent about the nose or depending on 

particular application thereof. Further, it would have been obvious to one skilled in the art before 







the effective date of the claimed invention that the face mask having a microphone of Zhu when 

viewed with Hamilton can substantially configured to collect voice of the user in a discrete and 

private manner when the device is worn. 



With regard to claims 4 and 10, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the cloth face mask of Zhu when viewed 

with Hamilton can be made but not limited to synthetic/ natural fibers, etc. depending on 

particular application or end use thereof. 

 


With regard to claims 6 and 12, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the face mask of Zhu when viewed with 

Hamilton that the strap portion forming the loop are made of an elastic material as 

conventionally known in the mask making art. 

 

3.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view 

of Hamilton as applied to claims 1 and 8 above, and further in view of Shorr (US 

2016/0057618). Zhu when viewed with Hamilton does not show the face mask having an image 

printed thereon. 







	Shorr discloses a face mask (800) having a logo/image (830) printed thereon as shown in 

figure 8. 

 
It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the face mask of Zhu when viewed with Hamilton having an image 

printed thereon as taught by Shorr as a matter of design choice or depending on end use thereof.  


 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. References cited on PTO-892 each discloses faces mask having a microphone. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 9, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732